Citation Nr: 9928539	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-13 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran was born in June 1958.  He served on active duty 
from July 1976 to November 1984 and from August 1987 to May 
1990.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in January 1998, and 
the veteran appealed.  He presented testimony during a 
hearing which was held at the RO in September 1998.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a low 
back disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease is related to 
service.  38 C.F.R. § 3.303(d) (1998); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  


A 10 percent evaluation is warranted for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) where diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; a minimum 10 percent evaluation is assigned for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. Part 4, Diagnostic Code 7101, including Note 1 
thereto (1998).

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for hypertension.

Factual background

The veteran asserts that his passing out in service during an 
arm wrestling match in April 1980 and the symptoms he had in 
March 1989 when he was given intravenous fluids are an 
indication that hypertension had its onset in service.  
Moreover, what he ate in service caused his hypertension, 
including as reflected by a wellness check report which 
categorizes him as "risky" and which indicates that there 
was an association between hypertension and his high sodium 
intake.  He notes that it was recommended that he be placed 
on special rations in service (for ulcer disease), but that 
the recommendation was not followed through with, and that he 
did attempt to eat better but continued to eat in the dining 
halls where greasy and salty food was served.

The veteran's service medical records indicate that he was 
treated for vasovagal syncope which occurred during an arm 
wrestling match in April 1980.  His blood pressures were 
132/70 and 122/78 at that time.

A December 1980 service medical record indicates that the 
veteran's peptic ulcer disease required a modified diet 
consisting of, in part, low fat foods, no fried foods, and 
avoidance of spices.

The service department gastroenterology service removed ulcer 
disease dietary restrictions in September 1984 after an 
abdominal examination was negative.

A "wellness check" report generated when the veteran was 30 
years old indicates that the results of information the 
veteran had provided placed the veteran in the "risky" 
category.  The wellness check report noted, among other 
things, that the veteran had performed well in the blood 
pressure area.  It also advised the veteran that too much 
sodium in his diet was a burden on the physical systems and 
was associated with high blood pressure.  It further advised 
of other general health and safety precautions and 
information, and indicated that the wellness check did not 
replace an evaluation by a physician.

In March 1989, the veteran complained of dizziness, sweating, 
and vomiting.  He had not eaten anything before physical 
activity, and he had had diarrhea that morning.  He appeared 
dizzy and nervous and was in great distress.  His blood 
pressures were 120/72 and 114/80.  The assessment was 
possible dehydration.  He was given 3000 ml of Ringer's 
lactate intravenously.  After further examination, the 
assessment was possible viral enteritis/volume depletion.  
Clear liquids and Mylanta were prescribed.

The veteran's service medical records do not diagnose 
hypertension or reflect a pattern of blood pressure readings 
indicative of hypertension as defined at 38 C.F.R. Part 4, 
7101, mentioned above.  There were two diastolic readings of 
90 in service, one being in October 1989 and the other being 
in February 1990.  Many other diastolic blood pressure 
readings in service were below 90.

On service discharge examination in February 1990, the 
veteran reported that he was not taking any medication and 
that he had not had high blood pressure.  Clinically, his 
blood pressure was 122/82 sitting and 138/100 standing.  


A private medical record dated in September 1991 indicates 
that the veteran's blood pressure was 120/90, and that the 
veteran indicated that he was not on any medications.  A July 
1992 private medical record indicates that the veteran's 
blood pressure was 150/108 without hypertension medication.  
A September 1992 private medical record indicates that the 
veteran's blood pressure was 140/96.  One dated in October 
1992 indicates that his blood pressure was 120/100, and that 
the veteran was on no medications.

Hypertension was diagnosed on VA hospitalization in August 
1995.  At that time, the veteran reported histories of 
hypertension for five years and since age 32.  He had started 
on Benazepril the day prior to admission.  During 
hospitalization, that medication was switched to Procardia.

A June 1996 VA medical record notes that the veteran's blood 
pressure was 162/100 and indicates that the veteran was 
advised to decrease his salt intake and that his increased 
blood pressure was mostly due to alcohol intake.  

During the hearing which was held at the RO in September 
1998, the veteran testified that he was admitted to a service 
department facility in service after he passed out while he 
was arm wrestling.  They ran a series of tests on him, and 
they were concerned mostly with his head, but they found 
during that period that his diet including his sodium intake 
was not good for him, and it was recommended that he be put 
on separate rations, but that never occurred.  

Instead, he tried to eat well in the dining halls where the 
food was greasy and salty.  He stated that he was first told 
in 1998 that he had had hypertension when he was in service, 
at the time when he had had to have multiple intravenous 
liquids (March 1989).  He opined that during his second 
period of service, he began to have problems with 
hypertension again in 1988, when his blood pressure went 
high.

Analysis

As noted above, in order for a claim to be well grounded, 
three elements must be presented:  (1) a current disability; 
(2) evidence of in-service incurrence; and (3) medical nexus 
evidence linking (1) and (2).  See Caluza, supra.

In this case, the first prong of the Caluza well groundedness 
test is met, as the veteran has been currently diagnosed with 
hypertension.  The second prong of Caluza is also met, as the 
veteran had elevated blood pressure readings in service.  

The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record showing that there is a 
nexus between the veteran's current hypertension disability 
and any incident of service origin.  The veteran did not have 
hypertension diagnosed in service or on service discharge 
examination, there is not a medical opinion of record 
indicating that it had its onset in service, and there is no 
medical evidence of record showing that it was present in 
service or that it was manifested to a degree of 10 percent 
within a year of service discharge.  

On the contrary, as per the latter, the post-service medical 
evidence suggests that it was not manifested to a degree of 
10 percent within a year of service discharge.  In short, no 
Caluza prong three (nexus) evidence is present.  Blood 
pressure readings more than a year after service discharge 
were not indicative of a 10 percent degree of hypertension 
disability, and hypertension medication was not prescribed 
until 1995.

The Board notes that the veteran attempts to indicate that 
his current hypertension is related to service, by giving his 
interpretation of what the in-service events signified; by 
indicating, essentially, that hypertension, instead of other 
medical problems, should have been diagnosed in service; by 
stating that he was advised to cut down on sodium in service 
and that his in-service diet placed him at a risk of 
developing hypertension; and by giving his opinion that 
hypertension was present in or had its onset in service.  



However, the veteran's own statements and beliefs as to these 
matters cannot supply competent medical evidence of a nexus 
to service, Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993), 
and the Board is not permitted to conclude that there is a 
service nexus on its own, in the absence of medical evidence 
of a nexus being of record.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  A service nexus can only be established by 
competent medical evidence.  Id; Caluza.  

The Board notes that the veteran appears to want to use the 
"wellness check" report which is of record as medical 
treatise evidence to satisfy the nexus element of the Caluza 
well groundedness test.  Furthermore, the Board notes that 
medical treatise evidence can well ground a claim under 
appropriate circumstances.  However, the only medical opinion 
which can be gleaned from the wellness check report is that 
there is an "association" between high sodium intake and 
hypertension. It merely mentions an association, which 
suggests either a combination or a relationship, between the 
use of too much sodium and hypertension.  

Moreover, the report can only be seen as a possible forecast 
of what is yet to come.  The report does not indicate that 
this particular veteran's hypertension which later developed 
was probably caused by his in-service diet.  Therefore, it 
cannot serve to well ground this veteran's claim.  The Court 
has held that medical opinions which are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).

Moreover, in relationship to the veteran's testimony that he 
was advised in 1998 that he had had hypertension in service 
as manifested by March 1989 symptoms, the Board notes that 
the Court has indicated that a layperson's account of medical 
statements or medical records cannot render a claim well 
grounded.  



The connection between what a physician said, or what a 
physician's records say, and the laypersons' accounts of what 
the physician or the physician's records purportedly say, 
when filtered through a laypersons' sensibilities, has been 
deemed simply too attenuated and inherently unreliable to 
constitute "medical" evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).

As the veteran's claim of entitlement to service connection 
for hypertension is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.  


Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duties to assist depend 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  

The Court has held that the obligation exists only in the 
limited circumstances where the veteran has specifically 
referenced other known and existing evidence which is not of 
record and which would support the claim.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  

In this case, the Board finds that VA is not on notice of any 
known and existing evidence which would render the veteran's 
claim plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded, namely, competent medical 
evidence which shows that the veteran's current hypertension 
disability had its onset in service or was manifested to a 
degree of 10 percent within a year of service discharge.


II.  Entitlement to service connection for a low back 
disability.

Factual background

The veteran contends that he injured his back in basic 
training during his first period of service, and that he 
received treatment for it at that time and during advanced 
infantry training, and that the service medical records 
thereof were lost, but that he has had has back disability 
ever since that injury.  He essentially states that his 
current back disability is due to injury which occurred 
during basic training, including from bent leg sit ups, a 
motor vehicle accident, and moving weapons in a firing range, 
and that he was hospitalized for the back trouble at that 
time.  Moreover, he alternatively asserts that incidents with 
the post office after service only aggravated the low back 
disability which had existed ever since service.

A February 1977 service medical record indicates that the 
veteran was to have a periodic physical examination because 
his other records were misplaced.  

At the time of a June 1977 periodic service examination, the 
veteran reported that he had or had had recurrent back pain.  
The examiner's notes in reference thereto were "Lumbar 
strain - asymptomatic today".  Clinically, the veteran's 
spine was normal.

On service department evaluation in October 1988, the veteran 
complained of body aches.  Clinically, there was L4 
paravertebral muscle tenderness.  The assessment was 
mechanical low back pain.

In September 1989, the veteran reported having low back pain 
since having diarrhea for four days.

On service discharge examination in February 1990, the 
veteran reported having or having had recurrent back pain.  
Clinically, his spine was normal.  

A September 1991 private medical record indicates that the 
veteran complained at that time of low back pain for two 
months since working at the postal service.  He denied prior 
injury.  It was noted that he had been lifting 25 to 30 pound 
objects from a tray which was 24 inches off of the floor.  
Clinically, there was tenderness to palpation at L4-5 and 
with extension.  The assessment was acute lumbar strain.

A January 1992 private medical record indicates that the 
veteran had taken medication and done back exercises in 
September 1991 with complete resolution of his low back pain, 
but that he had been working overtime recently without doing 
back exercises, and that his low back pain returned.  The 
assessment was lumbar strain.

Private X-rays in July 1992 revealed a very slight scoliosis.  
There was no fracture, bony lesion, or disc space 
abnormality.  Facet relationships and sacroiliac joints were 
normal.  

A July 1992 private physical therapy report indicates that 
the veteran advised the physical therapist that he had had 
back pain before September 1991, but that constant back pain 
started in September 1991.

A private medical record dated in October 1992 indicates that 
the veteran reported that his back condition had begun in 
August 1991, and that he had never had any back problem 
before working at the post office.  It was reported that he 
had been an automation clerk at the post office, taking mail 
out of a bin and putting it into other bins, and that this 
involved bending over for eight hours per day to a container 
whose top was 27 inches off the ground, to lift out of it 
packages that weighed five to 20 pounds.  He reported that he 
had fallen in June 1992, when his legs just gave out, that he 
could not sleep or walk straight, that he was having right 
leg pain and cramps, and that his pain was constant.  He 
stated that he was no longer working.  The assessment after 
examination was chronic lumbosacral strain/sprain.

In December 1992, chronic back pain was assessed, and back 
exercises were prescribed.  


During the hearing which was held at the RO in September 
1998, the veteran testified that during basic training in his 
first period of service, he was in a truck being driven by 
another person.  The truck was backing up, and it ran into a 
telephone pole.  The steel part on the back of the veteran's 
helmet hit him in the lower part of his neck and jammed his 
back up against the back of the truck.  They proceeded on to 
the weapons range from there, and as he was loading weapons, 
he was bending and twisting.  

Later on that evening, the veteran was in the range.  He was 
not able to straighten up his back, and it had gone into 
spasms.  He went to the hospital for about four days, then 
had light duty.  From there, he was transferred to advanced 
infantry training, and there, he was still on light duty.  
When he processed out of Fort Dix, he was unable to get his 
medical records.  

When the veteran arrived in Germany, his new location, he 
made them aware that he had injured his back in basic 
training, and that he did not have his records.  He was told 
at that time that people who had profiles were passed over 
for promotions.  He further stated that back problems at the 
post office led to termination of his employment relationship 
with the postal service, because it could not accommodate his 
physical limitations.  He had worked there from December 1990 
to September 1994. 

Analysis

In this case, the first prong of the Caluza well groundedness 
test is met, as a chronic low back disability has currently 
been diagnosed.  The second prong of Caluza is also met, as 
the veteran was treated for back problems in service, as 
reflected by the symptoms and clinical findings reported in 
the service medical records, and because there is evidence of 
an in-service injury, as reflected by the veteran's 
testimony.  Caluza (lay person competent to testify as to 
injury and symptoms).

The third prong of Caluza is not met, however, as there is no 
competent medical evidence of record indicating that there is 
a nexus between the veteran's current chronic low back 
disability and his in-service back injury, symptoms, or 
assessments.  The Board notes that a chronic low back 
disability was not found on service discharge examination in 
May 1990, despite the veteran's reported history at that 
time, and that there is no medical opinion of record that his 
current back disability which was diagnosed after he injured 
his back on the job at the post office and began having 
constant pain, is related to what he had in service, or that 
it had its onset in service.

The Board notes that the veteran has attempted to indicate 
that his current chronic low back disability is related to 
service, essentially by making statements to that effect, 
including one statement that he had a service-related back 
disability prior to it being aggravated at the post office.  
However, his own statements and beliefs as to these medical 
matters cannot supply competent medical evidence of a nexus 
to service, see Espiritu and Grottveit, and the Board is not 
permitted to conclude that there is a service nexus on its 
own, in the absence of medical evidence of a nexus being of 
record.  Colvin.  

The Board further notes that the veteran has contended, in 
essence, that he has had chronic low back disability 
continually since service.  The Court held in Savage v. 
Gober, 10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his reported continuity of 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  No such medical 
evidence is of record in this case.  The veteran's beliefs 
and observations in this regard are not competent medical 
evidence thereof, as he is a layperson and due to the nature 
of the disability.  Espiritu; Grottveit.

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duties to assist depend 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  

The Court has held that the obligation exists only in the 
limited circumstances where the veteran has specifically 
referenced other known and existing evidence which is not of 
record and which would support the claim.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  In this case, the Board finds 
that VA is not on notice of any known and existing evidence 
which the veteran has requested and authorized VA's 
assistance in obtaining, and which would render the veteran's 
claim plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded; namely, competent medical 
evidence which shows that his current low back disability had 
its onset in service.

The Board notes that complete service medical records are not 
contained in the veteran's claims folder, and that this is 
through no fault of his own.  The Board further notes that no 
apparent attempts have been made by VA to obtain any VA 
medical records of treatment which is alleged to have 
occurred between the periods of service (see the August 1996 
claim form and the hearing transcript).  Since some of the 
veteran's medical records are missing, VA's duties to explain 
the reasons and bases for its findings and conclusions are 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The analysis of the veteran's claim was undertaken with these 
duties and obligations in mind.  The Board notes the records 
that are absent are not fatal to the claim.  The Board 
further notes that, unlike with the records of VA treatment 
the veteran received from the Long Beach, California VA 
Medical Center, the veteran never authorized VA to obtain 
Washington, D.C. VA Medical Center treatment records in 
conjunction with his claim.  

The veteran crossed out the portion of the August 1996 claim 
form authorizing VA to obtain, for the purposes of 
determining his eligibility for VA benefits, the Washington, 
D.C. treatment records referenced, and while he submitted a 
VA Form 21-4142 in reference to Long Beach, California VA 
medical records in September 1996, he has never done this 
with respect to any 1984 Washington, D.C. VA medical center 
medical records which might exist.  The Board has conceded an 
in-service injury for the purposes of well groundedness, and 
the merits of the claim may not be reached because of a lack 
of nexus evidence, not because of a lack of in-service injury 
or continuity evidence.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is denied.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

